United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-3809
                                   ___________

Dennis Brooks,                         *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
James McKinney; Terry E. Branstad;     * Southern District of Iowa.
Russell Rogerson; John Klpfist, C/O;   *
Chambers, C/O; Jerry Connelly,         *      [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: April 29, 1998
                              Filed: May 1, 1998
                                  ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       Dennis Brooks, an Iowa inmate, appeals from the district court&s1 order denying
his request for a preliminary injunction in this 42 U.S.C. § 1983 suit. We affirm.




      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
       Brooks alleged in his suit that he was housed in the same cell with one inmate
who had hepatitis and another who was HIV positive, and that defendant Jerry
Connelly thereafter refused to have Brooks tested for the diseases. Brooks sought a
preliminary injunction ordering defendants to release him for testing outside the prison.
Brooks does not dispute, however, that he has since been tested at the facility where
he is currently housed. After careful review we conclude the district court did not
abuse its discretion when it denied preliminary injunctive relief after considering the
factors listed in Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d 109, 113 (8th
Cir. 1981) (en banc). See Stuart Hall Co. v. Ampad Corp., 51 F.3d 780, 784 (8th Cir.
1995) (standard of review). Accordingly, the judgment is affirmed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-